Title: To George Washington from Charles Crookshanks, 18 May 1783
From: Crookshanks, Charles
To: Washington, George


                  
                     Baltimore 18th May 1783
                  
                  We have the honor to inform your Excellency, that our Schooner Free-Mason, lately arriv’d from Madeira, brought in for your Excellency two pipes Wine, shipped by Messrs Searle & Co. of that Island to your address, having no instructions from these Gentlemen where to land the Wines, we have from an opinion that this place wou’d be the most convenient for your Excellency, to forward them from, either to the Southward or Northward—lodged them in the care of Mr Ebenezer Mackie of this Town in perfect order, who will deliver them to your Excellencys order.
                  The duty of nine pence ⅌ Gallon rating pipes at One hundred each—we have given security for at the port of Annapolis, and as a small mark of our veneration for your Excellencys Character, we beg that your Excellency will please consider your Wines deliver’d here, without any other charge. We have the honor to be, Your Excellencys Most Obedient & very huml. serts
                  
                     Chas. Crookshanks & Co.
                  
               